Citation Nr: 1610591	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for a kidney disability, to include kidney disease and renal calculi.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss, to include as due to herbicide exposure.

5.  Entitlement to service connection for hernia, also claimed as digestive problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Following issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

In addition to the issues listed on the title page, the Veteran initially sought entitlement to service connection for bleeding ulcers, abdominal pain, bladder discomfort, dizziness, migraine headaches, depression, memory loss, irritability, anger, hair loss, and shortness of breath.  See VA Form 21-4138, Statement in Support of Claim, received in June 2010.  Those issues were adjudicated in the October 2011 rating decisions, and appealed to the Board in a March 2014 substantive appeal.  However, in April 2015, prior to certification of the case and transfer of the record to the Board, the Veteran requested to withdraw all issues except entitlement to service connection for hernia, also claimed as digestive problems; a heart condition; hypertension; a kidney condition; and hearing loss.  See VA Form 21-4138, received in April 2015.  Therefore, all of the other issues described in the June 2010 statement are no longer part of the Veteran's appeal and are not considered herein.  See 38 C.F.R. § 20.204 (2015).

In December 2013, the Veteran submitted a claim for entitlement to service connection for defective vision.  See Correspondence, received in December 2013.  However, in January 2015, prior to the AOJ issuing a rating decision as to that issue, the Veteran requested to withdraw the claim.  See Correspondence, received in January 2015.  Therefore, the issue has been withdrawn, and referral to the AOJ for further action on the issue is not required.  See 38 C.F.R. § 20.204

The issues of entitlement to service connection for hernia, also claimed as digestive problems; entitlement to service connection for hypertension; and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record shows that it is at least at likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era; therefore, the Veteran is presumed to have been exposed to herbicides during active service.

2.  The competent evidence of record shows that the Veteran has coronary artery disease, which is presumed to be related to his in-service exposure to herbicides.

3.  The Veteran's kidney disease and renal calculi are not diseases presumed to be related to in-service exposure to herbicides.

4.  The competent evidence of record does not show that the Veteran's renal calculi had their onset during active service, or that they manifested to a compensable degree within one year of the Veteran's separation from active service.

5.  The competent evidence of record does not show that it is at least as likely as not that the Veteran's kidney disease is caused by or otherwise etiologically related to his active service on a direct or presumptive basis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a kidney disability, to include kidney disease and renal calculi, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for coronary artery disease.  This represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties as they pertain to that issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In regard to the issue of entitlement to service connection for kidney disease, a VA letter issued in April 2010 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection for kidney disease, as well as the factors pertinent to the establishment of an effective date and disability rating in the event that service connection is granted for that disability.

As to VA's duty to assist, the Veteran's service treatment records have been lost.  The steps VA took in its attempt to obtain the service treatment records are summarized in September 2011 and November 2013 VA memorandums.  Because the service treatment records are unavailable, there is a heightened obligation to explain findings and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is important to note that this does not mean that there is a heightened benefit-of-the-doubt rule or that the legal standard for proving the claim has been lowered.  Rather, it means that the Board has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  The Board also has a heightened obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has submitted some service treatment records, to include a July 1970 report of medical examination for release from active duty; those records have been associated with the claims file.  In addition, identified private treatment records have been associated with the claims file.  Therefore, VA has satisfied its duty to obtain the identified records 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was not provided a VA medical examination or opinion in relation to the claim for entitlement to service connection for kidney disease; however, the Board concludes that an examination is not required in this case because the only evidence linking the Veteran's current disability to his active service is his own lay statements.  Specifically, the Veteran avers that his kidney disease is due to in-service exposure to herbicide agents.  A conclusory generalized lay statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 38 U.S.C.A. §  5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As is more fully discussed below, there simply is no evidence of record linking the Veteran's kidney disease to his active service other than the Veteran's conclusory lay statements.  Consequently, a VA examination as to the etiology of the kidney disease is not warranted, even under the low threshold of McLendon.  That is, here, the Veteran's basis for asserting that the kidney disability is due to service is that it is etiologically liked to exposure to herbicide exposure.  As discussed in greater detail below, presumed exposure is conceded, there is no competent evidence linking kidney disease to the presumed exposure and the Veteran has not been shown to be competent to provide evidence of this link.  see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for kidney disease, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, the evidence generally must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Additionally, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain disabilities, to include coronary artery disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are otherwise met.  38 C.F.R. § 3.309(e).

Service connection may also be established on the basis of a presumption that a chronic diseases manifested to a compensable degree within a certain amount of time after service must have had its onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Calculi of the kidney are among the conditions considered chronic diseases subject to presumptive service condition, if manifested to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307 and 3.309(a).

Service Connection for Coronary Artery Disease

The Veteran contends that he had active service in the Republic of Vietnam during the Vietnam Era, and that his current coronary artery disease was caused by his exposure to herbicide agents during that time.

Private treatment records show that, in or around December 2005, the Veteran suffered an acute myocardial infarction.  Private treatment records dated during the appeal period show that the Veteran continues to be treated for coronary artery disease, and that the condition meets the criteria for a compensable disability rating under the relevant rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  His service personnel records include an Administrative Remarks form reflecting that those awards were for his service with the Heavy Photographic Squadron 61 (VAP-61).  The service personnel records also reflect that the Veteran served with VAP-61 from approximately June 1964 to June 1968.  The Veteran asserts that, as part of VAP-61, he was placed on temporary duty assignment to the Republic of Vietnam, to include assignments to Da Nang.  In support of this assertion, the Veteran has submitted, among other things, documents providing general descriptions of the activities of VAP-61; a notice of commendation for VAP-61 signed by Paul R. Ignatius, the Secretary of the United States Navy between September 1967 and January 1969; and photographs purporting to show the Veteran in the Republic of Vietnam.

The documents describing the activities of VAP-61 include an entry from the Dictionary of American Naval Aviation Squadrons, which is available at http://www.history.navy.mil/research/histories/naval-aviation-history/dictionary-of-american-naval-aviation-squadrons-volume-1/chapter-6-heavy-photographic-squadron-histories-vap-vap-61-to-vap-62.html.  According to the entry, VAP-61 participated in Yankee Team Operations.  In January 1970, participation in Yankee Team Operations came to an end after 68 months of providing day and night reconnaissance flights over hostile areas in Southeast Asia.  As such, VAP-61 would have been participating in Yankee Team Operations during the period that the Veteran served with that squadron.  Yankee team missions were flown from carriers operating in the South China Sea as well as shore facilities in Southeast Asia.

The notice of commendation authorizes all those attached to and serving with VAP-61 from June 1, 1964, through June 1, 1968, to wear the Navy Unit Commendation Ribbon.  The commendation cites VAP-61 for "operating continuously night and day from numerous aircraft carrier decks and foreign airfields under a variety of adverse conditions," and for "obtain[ing] vital strategic and tactical imagery intelligence in support of naval and military operations in and over North Vietnam, the Republic of Vietnam, and Laos."  Thus, the notice of commendation can be interpreted to support the Veteran's assertion that members of VAP-61 were stationed on land in the Republic of Vietnam.

The photographs the Veteran submitted purport to show the Veteran in a VAP-61 black plane in Da Nang; in and around a sandbag bunker in Da Nang; and in the doorway of a building in Da Nang.  The Veteran also submitted a printout of a photograph from a website dedicated to providing information about VAP-61.  The photograph depicts a group of servicemembers standing and sitting behind a sign that reads "VAP-61, DET DANANG, 67-68."  The Veteran has circled one of the servicemembers and indicated that it is him.  The servicemember in that photograph is similar in appearance to the servicemember himself, as depicted in the other photographs submitted.

The Board finds no reason to doubt that the person depicted in the photographs is the Veteran.  Furthermore, given the information of record concerning VAP-61, to include the Dictionary of American Naval Aviation Squadrons entry and the notice of commendation, and the Veteran's service with VAP-61, the Board finds no reason to doubt the Veteran's account that he served temporary duty assignments in the Republic of Vietnam.  His statements are therefore considered competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and which is within the realm of his personal knowledge); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.  In this case, the Veteran has submitted competent and credible evidence showing that he served in the Republic of Vietnam during the Vietnam Era.  There is no probative evidence of record that impugns the Veteran's account.  Therefore, the probative evidence of record shows that it is at least at likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era.  Resolving any remaining doubt in the Veteran's favor, the Board finds that the Veteran had service in the Republic of Vietnam during the Vietnam Era and, therefore, is presumed to have been exposed to herbicides during active service.

The Veteran's post-service medical records reflect a diagnosis of coronary artery disease that has manifested to a compensable degree, and coronary artery disease may be service connected on a presumptive basis, as due to in-service exposure to herbicides.  Therefore, the Board concludes that service connection for coronary artery disease is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service Connection for a Kidney Disability

The Veteran contends that his current kidney disease was caused by his exposure to herbicide agents during his active service.  The Veteran has presented no other theory of entitlement to service connection.

Private treatment records show current treatment for stage IV kidney disease.  They also show that an ultrasound performed in August 2013 revealed right renal calculi.  Thus, there is evidence of current disabilities of kidney disease and renal calculi.

As discussed above, the probative evidence of record shows that it is at least as likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era; therefore he is presumed to have been exposed to herbicide agents during active service.  However, kidney disease and renal calculi are not listed as diseases warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309(e).  As the Veteran's kidney disease and renal calculi are not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, entitlement to service connection for kidney disease and/or renal calculi on a presumptive basis as due to in-service exposure to herbicide agents is not warranted.

The Board notes that renal calculi is considered a "chronic disease" that is subject to presumptive service connection under the provisions of 38 C.F.R. §§  3.307 and 3.309(a).  However, in this case the record does not show that the Veteran developed renal calculi during active service or within one year of his separation from service, as required under 38 C.F.R. §  3.307(a)(3).  The earliest dated medical evidence of record documenting renal calculi is dated in August 2013, over three decades after the Veteran's separation from active service.  Moreover, the Veteran has not alleged that he was diagnosed with renal calculi at any time prior to the August 2013 ultrasound.  Accordingly, the evidence does not support a finding that the Veteran's renal calculi were present during active service, manifested continuously since active service, or manifested to a compensable degree within one year of separation from active service.  Therefore, service connection on a presumptive basis under the "chronic disease" provisions is also not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, the only evidence of record etiologically linking the Veteran's kidney disease or renal calculi to his active service are the Veteran's own assertions that the kidney disease is due to in-service herbicide exposure.  The Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159(a).  The likely etiology of kidney disease and renal calculi is a complex medical issue that does not lend itself to lay observations.  Therefore, the Veteran's assertions are not considered competent, and are not probative on the matter.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As the Veteran has not put forth any theory as to in-service causation for the current kidney disease and renal calculi other than his in-service exposure to herbicide agents, there is no competent evidence of a nexus between the Veteran's kidney disease and renal calculi and his active service.  For that reason, entitlement to service connection for kidney disease and renal calculi is not warranted on a direct basis.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for kidney disease.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for a kidney disability, to include kidney disease and renal calculi, is denied.


REMAND

The Board finds that the matters remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Hypertension

The Veteran contends that his current hypertension is related to his active service, to include his in-service exposure to herbicides.  He has not been afforded a VA examination with regard to the issue of entitlement to service connection for hypertension.

A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury, or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  In McLendon, the United States Court of Appeals for Veterans Claims held that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.

Here, the medical evidence of record demonstrates that the Veteran has a current diagnosis of hypertension.  In addition, as discussed in the above decision, the probative evidence of record shows that it is at least as likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era.  Therefore, the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the first and second prongs of McLendon have been met.

As to the third prong of McLendon, the National Academy of Sciences (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to herbicide agents and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.

In view of the above, the Board finds that the evidence in this case is sufficient to indicate that the Veteran's hypertension may be related to the presumed in-service herbicide exposure.  Therefore, the low threshold of McLendon has been met, and a VA examination is required.

Service Connection for Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to his active service, to include his in-service exposure to herbicides.  He has also contended that the bilateral hearing loss is warranted on a direct-incurrence basis.  He has not been afforded a VA examination with regard to the issue of entitlement to service connection for bilateral hearing loss.

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Furthermore, evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley, 5 Vet. App. at 159.

The evidence of record includes a DA Form 766, Letter of Qualification for Enlistment, dated in November 1966, which shows that the Veteran was assigned an H1 profile at that time, signifying normal hearing.  As noted in the decision above, the Veteran's service treatment records are considered lost.  The record does not include a report of medical examination for enlistment.  Therefore, the November 1966 DA Form 766 is the only contemporaneous medical evidence of record demonstrating the Veteran's hearing acuity around the time of his entrance into active service.

The record also includes a report of medical examination for separation from active service dated in July 1970, which reflects the following audiological findings, measured in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
20
20
5
LEFT
5
10
10
15
15
20

Private treatment records dated in August 1987 document the Veteran's report of hearing difficulties with a history of in-service noise exposure, as well as post-service occupational noise exposure in his position as a high school shop instructor.  The Veteran's service personnel records reflect that the Veteran would have been exposed to noise during active service from aircraft and electronics.  Therefore, his statements as to in-service noise exposure are consistent with the circumstances of his service, and are considered credible.  See 38 U.S.C.A. § 1154.

Private treatment records dated in November 2013 note that the Veteran has a hearing deficit for which he uses hearing aid.  However, the evidence does not include audiological testing conducted during or in proximity to the appeal period to show that the Veteran has a hearing loss disability for VA purposes.

As such, the record contains competent evidence of current hearing loss; evidence of an in-service injury in the form of acoustic trauma; and an indication that the current hearing loss may be related to the in-service acoustic trauma.  As such, the Board finds that the evidence in this case is sufficient to indicate that the Veteran's hearing loss may be related to an in-service injury.  Therefore, the low threshold of McLendon has been met, and a VA examination is required.

Service Connection for Hernia

The record contains conflicting statements as to whether the Veteran has already been service connected for a hernia and/or digestive problems.  Specifically, in his claim, the Veteran states "I am currently S/C for a hernia (digestive problems).  It is now getting worse . . . ."  See VA Form 21-4138, received in January 2010.  However, in June 2010, the Veteran submitted a statement suggesting that the hernia had not yet been service connected.  See VA Form 21-4138, received in June 2010.  The October 2011 rating decision denied the Veteran entitlement to service connection for hernia and digestive problems, but states "you requested an increased evaluation for your hernia and digestive problems."  A May 2012 VA letter sent to the Veteran states that the Veteran has a combined service-connected disability rating of 0 percent for "condition of the digestive system," rated under 38 C.F.R. § 4.114, Diagnostic Code 7399.  An October 2012 VA Form 21-6789, Deferred Rating Decision, states, "He is service connected for hernia.  Unfortunately, he is unable to determine what type and our records only indicate hernia."  A December 2013 Statement of the Case states, "Upon receiving your notice of disagreement we reviewed your records and it did show that you were service connected for a hernia," and then denies entitlement to a compensable rating for the hernia.  A May 2014 Supplemental Statement of the Case denies entitlement to service connection for hernia and digestive problems, noting, "There are no reports of symptoms, treatment, or diagnosis of hernia and digestive problems as your service treatment records are currently lost."  In a December 2015 brief, the Veteran's representative argues that entitlement to service connection should be granted for hernia and digestive problems.  The most recent ratings codesheet of record, dated in October 2011, indicates that the Veteran is not service connected for hernia and/or digestive problems.  Thus, the record, including statements from the Veteran and his representative and statements from the RO in correspondence and decisional documents, suggest both that service connection has been granted for hernia and digestive problems and that service connection has not yet been granted for those disabilities.  None of the statements suggesting that service connection has been granted note a source for that conclusion, and the record does not include a rating decision in which service connection is granted for hernia or a digestive problem.

As such, it is unclear whether the issue on appeal is one of service connection or one of increased rating.  A remand is required to clarify whether the Veteran has already been service connected for hernia and/or digestive problems and, if so, the effective date of the award of service connection.

In addition, the Board notes that August 2010 and July 2013 VA examinations, which are pertinent to the hernia and digestive problems, do not include opinions as to the likely etiology of those disabilities.  Therefore, if it is determined that service connection has not yet been granted for hernia and digestive problems, the VA examinations of record are inadequate for purposes of making a decision as to whether service connection is warranted for those disabilities, and a VA addendum opinion must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA addendum opinion must reflect consideration of the notation on the Veteran's July 1970 report of medical examination for separation from active service of "1 cm. moveable mass" near the umbilicus, as well as the Veteran's statements that he has experienced lumps and hernias in that area ever since his release from active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  Provide a copy of the record and this Remand to the VA examiner for review.  The examiner must specify in the report that the record was reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, specifically to include the Veteran's presumed in-service herbicide exposure.

A complete rationale should be provided for all opinions given.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss.  Provide a copy of the record and this Remand to the VA examiner for review.  The examiner must specify in the report that the record was reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include the Veteran's competent and credible reports of in-service noise exposure.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the H1 profile given in the November 1966 DA Form 766, Letter of Qualification for Enlistment, and the audiological test results in the July 1970 report of medical examination for separation from active service.  The examiner should note that the Veteran's full service treatment records are considered lost, and should base the opinion provided on the evidence available.

3.  Clarify whether service connection is in effect for hernia and/or digestive problems, and associate with the record an indication of such along with an explanation for the conclusion reached.  If service connection is in effect, then the effective date for the award or awards of service connection must also be reflected.

4.  If it is determined that service connection is not in effect for hernia and/or digestive problems, forward a copy of the record and this Remand to the VA examiner who conducted the July 2013 VA hernias examination or, if that examiner is not available, to a similarly qualified VA clinician.  Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hernia and/or digestive problems are caused by or otherwise etiologically related to service.

A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the notation on the Veteran's July 1970 report of medical examination for separation from active service of "1 cm. moveable mass" near the umbilicus, as well as the Veteran's statements that he has experienced lumps and hernias in that area ever since his release from active service.

5.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  If it is determined that service connection is already in effect for hernias and/or digestive problems, the issue on appeal as to those disabilities should be framed in the supplemental statement of the case as one of increased rating.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


